November 23, 2008 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: Barbara C. Jacobs Assistant Director Re: Hotel Outsource Management International, Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed November 17, 2008 File No. 000-153677 Form 10-Q for the quarterly period ended September 30, 2008 Filed on November 14, 2008 File No. 000-50306 Dear Ms. Jacobs: Thank you for your letter of November 20, 2008. The following are our responses: General 1. The disclosure on dividends has been included as per Item 201(c) of regulation S-K. Directors and Executive Officers 2. Daniel Cohen's employment history for 2005-2007 has been added. Mr. Schwartz's biography has been deleted since he was not re-elected to the board of directors in HOMI's annual shareholders meeting which took place on November 20, 2008. Executive Compensation Table 3. We have added additional disclosure pursuant to Regulation S-K Item 402(o) and 402(r) including material terms of employment agreements and a calculation of bonuses.Employment agreements have been attached as exhibits. Financial
